          Case: 3:20-cv-00892-bbc Document #: 6 Filed: 11/23/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

AARON CHAMBERS,

         Plaintiff,
                                                       Case No. 20-cv-892-bbc
    v.

NICK CORONA,

         Defendant.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case without prejudice.




         /s/                                                   11/23/2020
         Peter Oppeneer, Clerk of Court                        Date
